DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a first manifold storing ink and is common to a plurality of the first pressure chamber…” The term “first pressure chamber” lacks antecedent basis, and it is unclear whether the claimed first pressure chamber is intended to refer to the same component as the first pressure generation chamber. Secondly, to that point in the claim, only a single first pressure generation chamber has been claimed, and thus to recite that the first manifold is common to “a plurality of the first pressure chamber” is unclear. Further, while Examine thinks it is understood what the first manifold being common to a plurality of first pressure chamber is intended to mean, it is unclear under Section 112. In other words, the claim does not recite a manifold that communicates with a plurality of first pressure chamber, which would clearly detail that material can flow from one to the other, but rather simply states that the manifold is common to the plurality of first pressure chamber, which is broader and less clear. The same reasoning applies to the second pressure chamber and the second manifold. 

Further, the claim recites a simultaneous direct connection and separation between the pressure chambers and the manifolds. While Examiner thinks it is understood what this is intended to mean, the claim language is unclear. 
Correction is required. 

Because claims 2 and 8 depend from claim 1, they are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (2011/0228012).

 	Regarding claims 1 and 8, Inoue teaches a liquid ejecting apparatus comprising a liquid ejecting head comprising: 

a second pressure generation chamber (fig. 3, item 108) including a second pressure generation means (fig. 3, actuator 114); 
a communicating path (fig. 3, item 110) that causes the first pressure generation chamber and the second pressure generation chamber to communicate with each other (see fig. 3); 
a first manifold (figs. 3, 4, item 101) storing ink and is common to a plurality of the first pressure chamber (see figs. 3, 4),
a second manifold (figs. 3, 4, item 102) storing ink and is common to the plurality of the second pressure chamber (see figs. 3, 4),
a liquid supply path (fig. 3, unlabeled path generally denoted by number 107) that supplies liquid to the first pressure generation chamber from the first manifold (see fig. 3); and 
a liquid outflow path (fig. 3, path generally denoted with last downstream arrow and as long as last downstream arrow) that flows out liquid to the second manifold from the second pressure generation chamber (see figs. 3, 4), 
wherein the liquid ejecting head ejects liquid from a nozzle (fig. 1, item 3) opening that communicates with the second pressure generation chamber (see fig. 1), 
the liquid supply path is directly connected between the first pressure chamber and the first manifold (see fig. 3, note that manifold 101 and area directly below actuator 113 is connected by supply path 107), and is separated from the first pressure chamber and the first manifold (fig. 3, note that the three components are separated from one another in that they don’t overlap), and
the liquid outflow path is directly connected between the second pressure chamber and the second manifold (see fig. 3, note that manifold 102 and area directly below actuator 114 is connected by vertical supply path), and is separated from the second pressure chamber and the second manifold (fig. 3, note that the three components are separated from one another in that they don’t overlap), and 
a relationship among an inertance Mn of the nozzle opening, an inertance Ms1 of the liquid supply path, and an inertance Ms2 of the liquid outflow path satisfies a following formula (1): 
Mn<Ms2<Ms1 (1)(See figs. 3, 4, Note that the formula for inertance is M = [(density of ink)*(length of passage)]/(cross-sectional area of passage). Note that the density of ink is greater than 1. Because the cross-sectional area of the nozzle 11 is dimensionally greater than the length of the nozzle passage, Mn is the least of the inertances because of its very short length. Further, the cross-sectional area of the supply path is less than the cross-sectional area of the outflow path, and taking the two paths to be the same length of one of the shown arrows, Ms1 is larger than Ms2. Note that the supply and outflow paths have not been defined in any way so as to preclude the lengths from being defined arbitrarily to meet the limitations).
Furthermore, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, the general conditions of the claims are disclosed identically in the art, and certain ranges of inertances have been claimed .

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.
Also, new Section 112 issues have arisen. Correction is required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853